Judgment unanimously affirmed. Memorandum: Defendant contends that the People’s proof was insufficient to sustain his conviction of the crime of robbery in the third degree (Penal Law § 160.05). His primary contention is that the testimony of the 12-year-old witness was not credible. The determination of a witness’s credibility is left to the trier of fact who has the advantage of hearing and observing the witnesses (People v Shedrick, 104 AD2d 263, 274, affd 66 NY2d 1015, rearg denied 67 NY2d 758). We find no basis to disturb the court’s determination of the witness’s credibility (see, People v Christian, 139 AD2d 896). Viewed in the light most favorable to the People, the evidence is sufficient to support defendant’s conviction.
Defendant further contends that the trial court erred in accepting his written jury waiver. Because there was nothing to indicate that defendant did not understand the consequences of his waiver, the court’s acceptance of the waiver *533upon limited inquiry was sufficient (see, People v Burnett, 136 AD2d 888, lv denied 70 NY2d 1004; People v Dominy, 116 AD2d 851, 852, lv denied 67 NY2d 942).
We have reviewed defendant’s remaining contentions and find them to be without merit. (Appeal from judgment of Supreme Court, Erie County, Celli, J. — robbery, first degree.) Present — Doerr, J. P., Denman, Green, Pine and Lawton, JJ.